Exhibit 10.11 December 16, 2008 Memorandum To: Mr. Jerry Boles Vice President From: Curtis Garner, CFO Re: Otelco Employment Agreement and IRS Section 409A Compliance Dear Jerry: In order to comply with recent changes to the final Treasury Regulations issued under Internal Revenue Code Section 409A, your employment agreement must be amended by December 31, 2008.By amending the agreement as described below, any severance payments under the agreement will be exempt from the 409A deferred compensation rules. In order to avoid the application of these rules, your agreement must be amended to specifically state that any severance to be paid must be paid no later than March 15 of the year following your termination.
